People v Hecht (2016 NY Slip Op 05874)





People v Hecht


2016 NY Slip Op 05874


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOSEPH J. MALTESE
COLLEEN D. DUFFY
VALERIE BRATHWAITE NELSON, JJ.


2015-04308

[*1]The People of the State of New York, respondent, 
vAndrew C. Hecht, appellant. (S.C.I. No. 324/14)


Bruce A. Petitio, Poughkeepsie, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered March 5, 2015, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant was convicted, upon his plea of guilty, of robbery in the first degree. At the plea proceeding, the defendant expressly acknowledged that he was "satisfied with [his then-attorney's] advice and services." The defendant responded in the negative when the County Court asked him whether he felt as though he had been "threatened, coerced, forced or pressured by anybody into pleading guilty." The defendant then recited a thorough factual allocution, explaining in his own words how he was guilty of robbery in the first degree.
At the time of sentencing, counsel for the defendant stated that the defendant had advised him that he wished to withdraw his plea based on a claim of ineffective assistance of counsel, and counsel requested that the County Court appoint a new attorney. The court noted that the claim of ineffective assistance of counsel was directly contradicted by the defendant's statements at the plea proceeding, and denied the application without a hearing. The court then imposed sentence in accordance with the plea bargain. We affirm.
Under the circumstances of this case, the County Court providently exercised its discretion in denying, without a hearing, the defendant's application to withdraw his plea of guilty (see People v Spears, 24 NY3d 1057; cf. People v Mitchell, 21 NY3d 964; People v Rozzell, 20 NY2d 712).
The defendant's remaining contentions are without merit.
MASTRO, J.P., MALTESE, DUFFY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court